Citation Nr: 1217959	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-00 011A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for right upper extremity peripheral neuropathy, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for left upper extremity peripheral neuropathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958 and from July 1958 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for the disabilities at issue and assigned them 10 percent ratings from the May 2005 date of claim.  The Veteran failed to appear for a Board hearing in April 2010.  The claims were remanded in June 2010 for further development.

The Veteran had requested a withdrawal of his appeal in March 2010.  Such request was received at the RO while the case was at the Board.  The Board was unaware of the request and remanded the case to the RO for additional action in June 2010, to include a VA examination for which the Veteran appeared.  Since the Veteran cooperated by appearing for the examination and a presentation was thereafter made by his representative in March 2012, advocating for higher benefits for the disabilities at issue, the Veteran's request to withdraw his appeal will be considered to have been withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right and left upper extremity peripheral neuropathy does not produce or nearly approximate moderate incomplete paralysis of the median nerve.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right or left upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in May 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not initially advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, this notice was provided in January 2011.  Moreover, the Board notes that service connection has been granted for right and left upper extremity peripheral neuropathy, negating the need for any further downstream notice.  Dingess.  The Veteran was also advised in May 2005 and January 2011 that he should show that his condition has become worse to warrant a higher rating, and in September 2008, schedular rating criteria were provided to him.  The Board finds that he was given adequate VCAA notice, followed by adjudications.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for peripheral neuropathy in June 2005, November 2006, September 2008, April 2011, and June 2011; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's June 2010 remand by ensuring that all VCAA notice had been given, attempting to any additional medical records relating to the disabilities at issue, obtaining adequate VA examination reports in October 2010 and April 2011, and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran contends that higher ratings are warranted for his right and left upper extremity peripheral neuropathy.  Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed, and so uniform ratings are warranted.

The Veteran's disabilities are rated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under this regulatory provision, a rating of 10 percent is warranted for mild paralysis of the median nerve of either hand.

For the minor hand, a 20 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve.  A maximum rating of 60 percent is warranted for complete paralysis of the median nerve; the hand inclined the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8518.

For the major hand, a 30 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve.  A maximum rating of 70 percent is warranted for complete paralysis of the median nerve; the hand inclined the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.

A rating note in 38 C.F.R. § 4.124a indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and 38 C.F.R. § 4.123 (2011) indicates in pertinent part that neuritis not characterized by organic changes has a maximum rating of moderate.   

On VA examination in June 2005, peripheral nerve examination was within normal limits.  Motor function was abnormal.  The Veteran had bilateral upper extremity diminished pain, touch, vibratory, and position senses and his right and left upper extremity reflexes were 1+ at the biceps and triceps.  He had complained of tingling, numbness, and pain in his arms and hands. 

On examination in November 2006, the Veteran's peripheral nerve examination was again within normal limits.  His upper extremity motor and sensory function was within normal limits and his biceps and triceps jerks were 2+ bilaterally.  

On VA examination in September 2008, the Veteran's upper extremity motor function was within normal limits.  Sensory function was abnormal with findings of decreased sensation to tactile stimulation.  Reflexes were 4+ at the biceps and triceps.  

On VA examination in October 2010, the Veteran's cranial nerves II though XII were normal.  Motor examination revealed grossly normal strength throughout with some very subtle atrophy of the first dorsal interossei muscles of both hands.  Reflexes were +1 in the arms, and sensory testing revealed decreased pin sensation and vibration sense in the fingers of both hands.  There was no overt motor weakness and his main findings were slightly decreased reflexes and sensory alteration in his hands.  

On VA examination in April 2011, review revealed diagnoses of peripheral neuropathy with numbness and weakness of the hands.  Examination revealed left and right biceps and triceps to be 2+.  Brachioradialis and finger jerks were 1+.  The examiner indicated that the median sensory nerves were affected bilaterally, with abnormalities of decreased vibration, pain/pinprick, and light touch in the fingers.  Position sense was normal, and there were no dysesthesias.  The Veteran had active movement against full resistance in his elbow and wrist flexion and extension, and in finger flexion and thumb opposition.  He had active movement against some resistance in his finger abduction bilaterally. There was no muscle atrophy, tremor, or fasciculations and muscle tone was normal.  The diagnosis was peripheral neuropathy of the upper extremities.  Paralysis was absent but neuritis and neuralgia were present.  It resulted in decreased fine finger dexterity, decreased manual dexterity, decreased strength, and upper extremity pain and made the Veteran feel fatigued.  In a June 2011 addendum, the examiner indicated that the upper extremities were normal except for bilateral finger abduction of 4/5 which implied mild weakness.   

Based on a review of the evidence, the Board concludes that disability ratings greater than 10 percent are not warranted for the Veteran's service-connected right and left upper extremity peripheral neuropathy.  Moderate incomplete paralysis is not shown or nearly approximated, even when the DeLuca factors are considered.  The findings have been mostly normal, with remarkable abnormalities being decreased sensation, pain, tingling, and numbness complaints, 1+ and 4+ reflexes, and very subtle atrophy of the first dorsal interossei muscles of the hands, with no overt motor weakness.  The Veteran had flexion and extension against full resistance in his elbows and wrists on VA examination in April 2011, and active movement against some resistance in his finger abduction bilaterally at that time.  No muscle atrophy was found and his muscle tone was normal.  He did not have paralysis.  Neuritis and neuralgia were resulting in no more than decreased fine finger and manual dexterity.  The only weakness was in finger abduction, and the strength there was still 4/5, implying only mild weakness.  

Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of the current 10 percent for the Veteran's left or right upper extremity peripheral neuropathy.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Should the disability increase in severity in the future, the Veteran may always file a claim for an increased rating.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, an unemployability claim has not been reasonably raised by the record. 


ORDER

Ratings in excess of 10 percent for left and right upper extremity peripheral neuropathy are not warranted.  The appeal is denied. 



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


